                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
FRANCIS D. SHERMAN,                 :
                                    :
          Petitioner,               :    Civ. No. 19-7646 (NLH)
                                    :
     v.                             :    OPINION
                                    :
WARDEN SCOTT YOUNG,                 :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

John Andrew Ruymann, Civil Division Chief
John Tudor Stinson , Jr., Assistant U.S. Attorney
Office of the U.S. Attorney
402 East State Street
Suite 430
Trenton, NJ 08608
     Attorneys for Respondent

Francis D. Sherman
10856-026
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Francis D. Sherman, a prisoner presently

confined at FCI Fairton, New Jersey, filed this Petition for

Writ of Habeas Corpus under 28 U.S.C. § 2241, alleging that his

2011 guilty plea and sentence are invalid.   ECF No. 1.   He has

also filed a motion for a preliminary injunction asking the

Court to order the mailroom at FCI Fairton to stop applying its

new general mail policy to mail from this Court and to treat
such mail as legal mail.     ECF No. 20.   The United States opposes

the motion.    ECF No. 22.

      Respondent United States filed a Motion to Dismiss arguing

that the Petition should be dismissed for lack of jurisdiction.

ECF No. 14.    Petitioner opposes the motion to dismiss.   ECF No.

13.    The Motion is now ripe for disposition.   For the reasons

that follow, the Court will grant the motion to dismiss.

Petitioner’s motion is denied.

I.    BACKGROUND

      On August 3, 2011, Petitioner pleaded guilty in the United

States District Court for the Western District of Virginia to

interstate transportation of a motor vehicle, 18 U.S.C. § 2312;

and access device fraud, 18 U.S.C. § 1029.     Plea Agreement,

United States v. Sherman, No. 1:10-cr-00039 (W.D. Va. Aug. 3,

2011) (ECF No. 78). 1   In exchange, the United States agreed to

dismiss the first count of the superseding indictment charging

Petitioner with failing to update his Sex Offender and

Notification Act (“SORNA”) registration, 18 U.S.C. § 2250.         Id.

at 2.    The agreement also contained a waiver of Petitioner’s

appellate rights and right to file a collateral attack, except

on ineffective assistance of counsel grounds.     Id. at 7.   He

received a sentence of 144 months with three years of supervised


1 The Court takes judicial notice of the public records of
Petitioner’s criminal case.

                                   2
release.    Judgment of Conviction, Sherman, No. 1:10-cr-00039

(W.D. Va. Feb. 10, 2012) (ECF No. 131).

     Petitioner filed a motion to withdraw his guilty plea at

the conclusion of the sentencing hearing on February 8, 2012.

He argued he was denied the effective assistance of counsel and

that the plea agreement was flawed.    Motion to Withdraw Guilty

Plea, Sherman, No. 1:10-cr-00039 (W.D. Va. Feb. 8, 2012) (ECF

No. 127); ECF No. 12-2 at 6.    The sentencing court denied the

motion.    Order, Sherman, No. 1:10-cr-00039 (W.D. Va. Feb. 8,

2012) (ECF No. 128).    The United States Court of Appeals for the

Fourth Circuit dismissed Petitioner’s appeal as barred by the

waiver provision in his plea agreement.    Order, United States v.

Sherman, No. 12-4114 (4th Cir. Nov. 6, 2012) (ECF No. 42).

     Following the dismissal of his direct appeal, Petitioner

filed a motion under 28 U.S.C. § 2255, Sherman, No. 1:10-cr-

00039 (W.D. Va. Apr. 23, 2013) (ECF No. 158); and a motion to

file a second or successive motion under § 2255 based on Johnson

v. United States, 135 S. Ct. 2551 (2015), and Welch v. United

States, 136 S. Ct. 1257 (2016), In re: Francis Sherman, No. 16-

792 (4th Cir. June 6, 2016).    Both of these attempts to vacate

his convictions and sentence were denied.    This § 2241 petition

followed.

     Respondent United States now moves to dismiss the petition

based on a lack of jurisdiction under § 2241.    ECF No. 12.   It

                                  3
argues the petition raises claims that were already decided in

prior actions and that Petitioner does not qualify for the

savings clause of § 2255(e) for his argument that his previous

convictions no longer qualify as violent felonies.    Petitioner

opposes the motion.    ECF No. 13.

      Petitioner has also filed a motion for a preliminary

injunction asking the Court to order FCI Fairton to stop

processing mail from this Court as “general mail.”    ECF No. 20.

II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.    Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).    A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

      Injunctive relief is an “extraordinary remedy, which should

be granted only in limited circumstances.”    Novartis Consumer

Health v. Johnson & Johnson-Merck Consumer Pharms. Co., 290 F.3d



                                     4
578, 586 (3d Cir. 2002) (internal quotation marks omitted).    The

decision to grant a preliminary injunction is within the sound

discretion of the district court.    eBay Inc. v. MercExchange,

L.L.C., 547 U.S. 388, 391 (2006); see, e.g., Abbott Labs. v.

Andrx Pharms., Inc., 452 F.3d 1331, 1334 (Fed. Cir. 2006);

Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343,

1350 (Fed. Cir. 2001).

     B.   Analysis

     1.    Jurisdiction under § 2241

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”    Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).    A challenge to the validity

of a federal conviction or sentence must be brought under 28

U.S.C. § 2255.   See Jackman v. Shartle, 535 F. App’x 87, 88 (3d

Cir. 2013) (per curiam) (citing Okereke v. United States, 307

F.3d 117, 120 (3d Cir. 2002)).   “[Section] 2255 expressly

prohibits a district court from considering a challenge to a

prisoner's federal sentence under § 2241 unless the remedy under

§ 2255 is ‘inadequate or ineffective to test the legality of his

detention.’”   Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).




                                 5
     Petitioner asserts this Court should exercise jurisdiction

over the merits of the petition because “petitioner was sentence

was based on conviction was not predicate offence was dismissed

as part of plea agreement [sic].”    ECF No. 1 at 15.    He also

somewhat disjointly argues that he received ineffective

assistance of counsel, the indictment was defectively vague, the

waiver of his appellate rights violated due process, and his

prior convictions do not qualify as violent felonies under

Mathis v. United States, 136 S. Ct. 2243 (2016).    Id. at 15-18;

see also ECF No. 16 (arguing indictment was defective); ECF No.

17 (arguing due process violations in sentencing).

     “A § 2255 motion is inadequate or ineffective only where

the petitioner demonstrates that some limitation or procedure

would prevent a § 2255 proceeding from affording him a full

hearing and adjudication of his wrongful detention claim.”

Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002)

(citations omitted).   The petition contains several arguments

that were addressed by the sentencing court and Fourth Circuit

in Petitioner’s prior filings, e.g., that his counsel was

ineffective and that the indictment was defective.      See United

States v. Sherman, No. 1:10-cr-00039, 2014 WL 550553, at *2

(W.D. Va. Feb. 11, 2014) (reviewing arguments raised in § 2255

motion).   Lack of success in those courts does not mean that §

2255 is inadequate or ineffective.    See Cradle, 290 F.3d at 539

                                 6
(“Section 2255 is not inadequate or ineffective merely because

the sentencing court does not grant relief . . . .”).   See also

Litterio v. Parker, 369 F.2d 395, 396 (3d Cir. 1966) (per

curiam) (sentencing court's prior denial of identical claims

does not render § 2255 remedy “inadequate or ineffective”).

     Petitioner cites to Cardona v. Bledsoe, 681 F.3d 533 (3d

Cir. 2012) as support for this Court’s jurisdiction, but it has

little relevance to Petitioner’s case.   In Cardona, the Third

Circuit held that an inmate could not use § 2241 to file his

complaint that he was placed in the Special Management Unit as

punishment for filing numerous lawsuits against the Bureau of

Prisons (“BOP”) because it was not a challenge to the execution

of his sentence.   “In order to challenge the execution of his

sentence under § 2241, Cardona would need to allege that BOP's

conduct was somehow inconsistent with a command or

recommendation in the sentencing judgment.”   Id. at 537.

     Cardona discusses whether a claim should be brought in a

habeas action or in a civil rights action, but that is not the

issue presented by the current petition.   To the extent

Plaintiff has cognizable claims, there is no question that they

fall within the “‘core of habeas’ — the validity of the

continued conviction or the fact or length of the sentence . . .

.”   Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002).    The

Court need not decide whether Petitioner needed to file a habeas

                                 7
petition or a civil rights action, but whether he needed to file

his habeas petition under § 2241 or § 2255.    Cardona does not

help Petitioner’s argument for jurisdiction.

     To the extent Petitioner brings a challenge under Mathis to

the use of his prior convictions to enhance his sentence, the

Third Circuit has not addressed whether prisoners may challenge

career-offender enhancements using § 2241.    See Murray v. Warden

Fairton FCI, 710 F. App'x 518, 520 (3d Cir. 2018) (per curiam)

(“We have not held that innocence-of-the-sentence claims fall

within the exception to the rule that habeas claims must be

brought in § 2255 motions.”); Boatwright v. Warden Fairton FCI,

742 F. App'x 701, 702 (3d Cir. 2018) (citing United States v.

Doe, 810 F.3d 132, 160-61 (3d Cir. 2015)).

     So far, prisoners may use § 2241 to challenge their

convictions only after two conditions are satisfied: (1) there

must be “a claim of actual innocence on the theory that [the

prisoner] is being detained for conduct that has subsequently

been rendered non-criminal . . . in other words, when there is a

change in statutory caselaw that applies retroactively in cases

on collateral review,” and (2) “the prisoner must be ‘otherwise

barred from challenging the legality of the conviction under §

2255.’”   Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d

Cir. 2017) (quoting United States v. Tyler, 732 F.3d 241, 246

(3d Cir. 2013)).   “It matters not whether the prisoner's claim

                                 8
was viable under circuit precedent as it existed at the time of

his direct appeal and initial § 2255 motion.    What matters is

that the prisoner has had no earlier opportunity to test the

legality of his detention since the intervening Supreme Court

decision issued.”   Id.

     Petitioner does not argue that he is actually innocent of

the auto theft and credit card fraud charges to which he pled

guilty.   He also either previously raised his other challenges

in the sentencing court and Fourth Circuit or he had the

opportunity to do so.     Accordingly, the Court lacks jurisdiction

over the petition under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.   As Petitioner has already filed

a motion under § 2255, he may only file a second or successive

motion with the permission of the Fourth Circuit.    28 U.S.C. §§

2244, 2255(h).   The Court finds that it is not in the interests

of justice to transfer this habeas petition to the Fourth

Circuit as it does not appear that he can meet the requirements

of § 2255(h) for filing a second or successive § 2255 motion.

Nothing in this opinion, however, should be construed as




                                   9
prohibiting Petitioner from seeking the Fourth Circuit’s

permission to file on his own should he so choose.

     2.    Preliminary Injunction

     Petitioner asks this Court to enter a preliminary

injunction ordering FCI Fairton to treat mail from this Court as

“legal mail” and not apply the new “general mail” procedures.

ECF No. 20.   Petitioner submitted a memorandum signed by FCI

Fairton Acting Warden J.L. Jaimson informing the inmates that

“new procedures were implemented pertaining to the way the Mail

Room screens and processes incoming inmate mail.”     Id. at 16.

“[A]ny institution which chooses to open, examine, or censor

mail, is authorized to do so pursuant to the United States

Postal Service Administrative Support Manual, Section 2740.96.

This includes the destruction of mail.”    Id.   According to the

new policy, “general correspondence will be screened,

photocopied, and destroyed after a period of no less than 30

calendar days.   Inmates will receive a photo copy of the general

correspondence to include the content within the

envelope/packaging material as well the envelope/packaging

material itself.”   Id.   Legal mail is excluded from this

process.   Id.

     According to Petitioner, the mailroom at FCI Fairton

concluded that several pieces of mail from this Court and the

Third Circuit did not meet the BOP’s criteria for legal mail.

                                 10
Id. at 4.   He states he has received mail from the courts that

were missing pages and were opened outside of his presence.

     In order to obtain a preliminary injunction, the requesting

party must show: (1) a reasonable likelihood of success on the

merits; (2) irreparable injury if the requested relief is not

granted; (3) the granting of preliminary injunction will not

result in greater harm to the non-moving party; and (4) the

public interest weighs in favor of granting the injunction.

Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017),

as amended (June 26, 2017).    The movant bears the burden of

showing that the injunction sought should be issued.     Id.    “[A]

district court—in its sound discretion—should balance those four

factors so long as the party seeking the injunction meets the

threshold on the first two.”    Id.   The United States argues

Petitioner failed to exhaust his administrative remedies

concerning the application of the policy and that the Court

should not address the policy through a § 2241 petition.       ECF

No. 22.

     The Court lacks jurisdiction over Petitioner’s § 2241

petition and must dismiss it.    Therefore, Petitioner has not

shown a likelihood of success on the merits.     Petitioner also

has not shown that he will be irreparably injured if the Court

does not grant the injunction.    Petitioner may file a civil

rights action challenging the policy, providing he has otherwise

                                 11
complied with the Prison Litigation Reform Act, but his

challenge to the policy cannot proceed in this habeas case.

III. CONCLUSION

     For the foregoing reasons, the motion to dismiss for lack

of jurisdiction the Petition brought pursuant to 28 U.S.C. §

2241 will be granted.   Petitioner’s motion for a preliminary

injunction is denied.   An appropriate order will be entered.




Dated: March 6, 2020                   s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                12
